Citation Nr: 1428815	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-39 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to June 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in June 2007 and in September 2008 that, in pertinent part, denied a disability rating in excess of 10 percent for a service-connected left knee disability.  The Veteran timely appealed.

In August 2012, the Veteran testified during a hearing before the undersigned at the RO.  In September 2012, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the RO recently denied the Veteran's claim for a TDIU in December 2013.  No notice of disagreement, to date, has been filed.  Hence, it is unnecessary to remand the matter for further action.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDINGS OF FACT

1.  Prior to February 8, 2013, the Veteran's left knee disability has been manifested by complaints of pain and instability, tenderness of the medial joint line, X-ray evidence of degenerative joint disease, and flexion limited to no less than 80 degrees at worse with functional loss due to painful motion; moderate instability, limited extension, or limited flexion to 45 degrees or worse have not been demonstrated.

2.  For the period from February 8, 2013, the Veteran's left knee disability has been manifested by complaints of pain and instability, tenderness of the medial joint line, X-ray evidence of degenerative joint disease, and flexion limited to no less than 40 degrees at worse with functional loss due to painful motion; moderate instability, limited extension, or limited flexion to 15 degrees or worse have not been demonstrated.
 
3.  For the period from July 26, 2013, the Veteran's left knee disability has been manifested by complaints of pain and instability, tenderness of the medial joint line, X-ray evidence of degenerative joint disease, and flexion limited to no less than 40 degrees and extension limited to no more than 10 degrees at worse with functional loss due to painful motion; moderate instability, limited extension to 15 degrees or worse, or limited flexion to 15 degrees or worse have not been demonstrated.

4.  For the period from November 26, 2013, the Veteran's left knee disability has been manifested by complaints of pain, tenderness of the medial joint line, X-ray evidence of degenerative joint disease, flexion limited to no less than 40 degrees and extension limited to no more than 10 degrees at worse with functional loss due to painful motion; and moderate instability; severe instability, limited extension to 15 degrees or worse, or limited flexion to 15 degrees or worse have not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent based on instability of the left knee, for the period prior to February 8, 2013, are not met.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2013).

2.  The criteria for a separate 20 percent disability rating, but no higher, based on limitation of flexion of the left knee, for the period from February 8, 2013, are met.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5010, 5260 (2013).

3.  The criteria for a separate 10 percent disability rating, but no higher, based on limitation of extension of the left knee, for the period from July 26, 2013, are met.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5010, 5260 (2013).

4.  The criteria for a 20 percent disability rating, but no higher, based on instability of the left knee, for the period from November 26, 2013, are met.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through November 2006 and March 2007 letters, the RO notified the Veteran of elements of an increased rating claim, and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.  

In each letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development, including examinations.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection has been established for post-operative internal derangement of the left knee with degenerative joint disease.  The Veteran's left knee disability is rated as 10 percent disabling under Diagnostic Code 5010-5257.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27). The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Alternatively, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Moreover, Diagnostic Code 5257 provides a 10 percent evaluation for lateral instability or recurrent subluxation of a knee that is slight, a 20 percent rating when those symptoms are moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

VA's General Counsel has also held that separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is rated under Diagnostic Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   


5261  Leg, limitation of extension:                                       
  Extension limited to 45°
     50 percent  
  Extension limited to 30
     40   
  Extension limited to 20
     30   
  Extension limited to 15
     20   
  Extension limited to 10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of left knee pain and functional loss.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

Historically, the Veteran sustained a left knee injury in high school football, and had some continued dislocation of the left patella.  Records show that he underwent surgical repair for chronic subluxation of the left patella in active service in March 1970.  The report of a May 1971 VA examination includes a diagnosis of revision patella and collateral ligaments of the left knee, with minimal residual.

The Veteran initiated a claim for an increased rating in October 2006.  Records show that he underwent physical therapy for his left knee in September 2007.  Because of his longstanding knee issues and progressive shortness of breath, he was then issued a four-wheeled walker in February 2008.

During an August 2008 VA examination, the Veteran reported that he had chronic intermittent left knee pain and was doing well until the last two years.  Since 2006, the Veteran reported that his left knee pain had changed in nature from intermittent pain to unremitting severe continuous pain on a daily basis and rated a level 7 on a 10-point scale pain.  The Veteran also reported chronic stiffness, swelling, and instability.  Exercise was limited due to left knee pain.  The Veteran used a hinged brace and required a cane for walking.  He did not report flare-ups of left knee pain over the past year, as his daily pain was severe.

Examination of the left knee in August 2008 revealed that the Veteran walked with a markedly antalgic and arthrogenic gait that favored his left knee.  He was only capable of walking approximately 15 feet without utilizing his cane for support.  There was no visible swelling or deformity.  Surgical scars were deep, and measured 3 centimeters in length by 3 millimeters in width; 8 centimeters in length by 3 millimeters in width; and 10 centimeters in length by 3 millimeters in width.  All surgical scars were well healed, smooth, normally pigmented, and non-tender, with no evidence of ulceration; depression; adherence; inflammation; ulceration; or keloid formation.  Range of motion of the left knee was to 130 degrees on flexion, and to 0 degrees on extension.  Marked pain was noted at the extreme of flexion.  There was no additional limitation of joint function on repetitive use or due to pain, fatigue, weakness, or lack of endurance.  Anterior, posterior, varus, and valgus stress maneuvers on testing demonstrated no instability.  Left knee McMurray test was negative, but patellar compression tenderness was markedly positive-particularly with attempts at lateral displacement of the paterllar.  Diagnoses included left knee degenerative joint disease, with residual surgical scars constituting 0 percent exposed and less than 1 percent total body surface area; decreased range of motion; and non-tender surgical scars.

The report of a November 2010 VA examination reflects that the Veteran had no hospitalizations or surgeries since his prior examination.  He reported very limited physical activity tolerance.  Standing and walking were each limited to 5 minutes, due to left knee pain.  The Veteran tolerated sitting for 30 minutes with his left knee somewhat straightened out.  He wore a knee brace all the time, and used a front-wheeled walker to assist with mobility.  He avoided stairs, and had significant difficulty with climbing stairs due to inability to tolerate bending of the left knee.  He was unable to perform squatting or kneeling, due to left knee pain.

Examination of the left knee in November 2010 revealed no swelling and no instability.  Lachman and McMurray tests were negative.  There was no increased laxity with application of varus or valgus stress to the knee.  Alignment was normal.  There was tenderness to palpation at the medial joint line.  The Veteran reported tenderness to palpation surrounding the kneecap.  Range of motion of the left knee was to 80 degrees on flexion, with pain at 30 degrees; and to 0 degrees on extension.  There was no additional limitation of joint function on repetitive use or due to pain, weakness, impaired endurance, incoordination, or instability.  There was no scar-induced limitation of joint motion.  X-rays taken of the left knee revealed post-operative findings at the tibial tube and degenerative changes.  Residuals included decreased range of motion and surgical scars.

VA records show that the Veteran underwent physical therapy to improve the motion in his left knee from January 2011 to March 2011.

In August 2012, the Veteran testified that when his left knee was bent, it was really painful to straighten it; and when his left knee was straightened, it was really painful to bend it.  He also testified that the left knee was constantly swollen, and that he took pain medication.

Following the Board's December 2012 remand, the Veteran underwent a VA examination on February 8, 2013.  Range of motion of left knee was to 40 degrees on flexion, with painful motion beginning at 10 degrees; and to 0 degrees on extension.  There was no additional limitation of joint function on repetitive use, and contributing factors of functional loss included less movement than normal; weakened movement; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  The examiner noted tenderness or pain to palpation of the joint line.  Muscle strength testing was 4/5, and joint stability testing was normal.

The report of a July 26, 2013 VA examination reflects that the range of motion of the Veteran's left knee was to 95 degrees on flexion, and to 10 degrees on extension.  Pain was noted at the extreme of flexion.  The examiner noted additional limitation of joint function on repetitive use or due to pain, weakness, or incoordination.  There also was tenderness or pain to palpation of the joint line.  Muscle strength testing was 3/5.  Joint stability testing was normal.  The examiner indicated that the surgical scars on the Veteran's left knee were neither painful nor unstable, nor covered an area greater than 39 square centimeters (6 square inches).  

The report of a November 26, 2013 VA examination reflects diagnoses of left knee degenerative joint disease and laxity, suggesting internal derangement.  Current symptoms included swelling and pain.  Range of motion of the left knee was to 90 degrees on flexion, with pain from 80 degrees; and to 0 degrees on extension.  There was no additional limitation of joint function on repetitive use, and contributing factors of functional loss included less movement than normal; weakened movement, excess fatigability, pain on movement, and disturbance of locomotion.  The Veteran used a walker because of knee pain and weakness.  The examiner noted tenderness or pain to palpation of medial and lateral joint lines.  Muscle strength testing was 5/5.  Anterior instability on Lachman test was 1+ (0-5 millimeters).  The examiner noted moderate instability of the left knee.

As a preliminary matter, the Board notes that the Veteran's service-connected S-1 radiculopathy of the left lower extremity has been evaluated separately, and is not for consideration in evaluating the Veteran's left knee disability.  38 C.F.R. § 4.14. 

Here, prior to the February 8, 2013 examination, the objective evidence of record does not reflect degrees of limited motion of the left knee to warrant separate  compensable disability ratings either under Diagnostic Code 5260 or 5261.  In fact, his range of motion on extension was assessed as nearly normal.  Regarding any functional loss due to pain, weakness, fatigue, incoordination, or the like, each examiner confirmed that repetitive testing did not result in additional limitation of motion.  Even with consideration of functional loss expressed by the Veteran and noted by examiners in regard to mobility, the Veteran's left knee disability did not demonstrate a compensable degree of motion loss in flexion. There also is no evidence or allegation that any other diagnostic code pertaining to knee disabilities is applicable, or that any increase is warranted in the present case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Joint stability testing was normal.  

The Board observes, however, that the February 2013 examiner indicated that the Veteran's flexion of the left knee was limited by pain to 40 degrees.  This represents limitation of motion that approximates the criteria for a 20 percent disability rating under the criteria for limitation of flexion.  As flexion was not limited to 15 degrees at any time, it does not reach the level of limitation contemplated by the next higher, 30 percent rating category, which requires limitation to at least 15 degrees or more.  Thus, a separate 20 percent rating for limitation of flexion of the left knee is warranted beginning February 8, 2013, under Diagnostic Code 5260.  

Likewise, the Board observes that the July 2013 examiner indicated that the Veteran's extension of the left knee was limited by pain to 10 degrees.  This represents limitation of motion compensable at the 10 percent level under the criteria for limitation of extension.  As his limitation of extension did not exceed 10 degrees at any time, it does not reach the level of limitation contemplated by the next higher, 20 percent rating category, which requires limitation to at least 15 degrees or more.  Thus, a separate 10 percent rating for limitation of extension of the left knee is warranted beginning July 26, 2013, under Diagnostic Code 5261.  
 
Regarding flare-ups, the Veteran has reported severe daily pain, and records show that he took pain medications.  Examiners have noted decreased motion; X-rays document degenerative changes.  The newly assigned 20 percent disability rating under Diagnostic Code 5260 already compensates the Veteran for significant functional impairment due to degenerative arthritis, based on painful motion. The Board concludes that these findings outweigh the lay assertions of record regarding severity.  

Regarding instability, examiners basically have found the Veteran's left knee to be stable prior to November 26, 2013.  The evidence does not warrant an increased disability rating under Diagnostic Code 5257 prior to that date.  Any functional instability is already contemplated by the currently assigned 10 percent disability rating under Diagnostic Code 5257.  However, as of the November 26, 2013 examination, the evidence shows moderate instability.  Thus, an increased rating of 20 percent for instability of the left knee is warranted beginning November 26, 2013, under Diagnostic Code 5257.  

Lastly, no examiner has found that the surgical scars on the Veteran's left knee are tender or painful, or caused any functional impairment to warrant a separate, compensable disability rating on the basis of scars under 38 C.F.R. § 4.118, Diagnostic Codes 7804 or 7805.

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected left knee are adequate in this case.  The Veteran's functional impairment due to left knee pain and instability is already contemplated by the schedular criteria for limitation of motion and arthritis, and lateral instability.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the evidence is such that the criteria are met for a separate 20 percent, but no higher, disability rating for limitation of flexion of the left knee under Diagnostic Code 5260, as of February 8, 2013; for a separate 10 percent, but no higher, disability rating for limitation of extension of the left knee under Diagnostic Code 5261, as of July 26, 2013; and for an increased 20 percent, but no higher, disability rating for moderate instability of the left knee under Diagnostic Code 5257, as of November 26, 2013.


ORDER

Prior to February 8, 2013, an increased disability rating for the Veteran's left knee disability is denied.

A separate 20 percent disability rating for limitation of flexion of the left knee, for the period from February 8, 2013, is allowed, subject to the regulations governing the award of monetary benefits.

A separate 10 percent disability rating for limitation of extension of the left knee, for the period from July 26, 2013, is allowed, subject to the regulations governing the award of monetary benefits.

A 20 percent, but no higher, disability rating for instability of the left knee, for the period from November 26, 2013, is allowed, subject to the regulations governing the award of monetary benefits.





____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


